Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.10 EXECUTION COPY SHARE LENDING AGREEMENT Dated as of December 12, 2007 Between THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. ( Lender ), and LEHMAN BROTHERS INTERNATIONAL (EUROPE) LIMITED (Borrower), through LEHMAN BROTHERS INC., as agent for Borrower (Borrowing Agent) This Agreement sets forth the terms and conditions under which Borrower may, from time to time, borrow from Lender shares of Common Stock. The parties hereto agree as follows: Section 1. Certain Definitions . The following capitalized terms shall have the following meanings:  Business Day  means a day on which regular trading occurs in the principal trading market for the Common Stock.  Cash  means any coin or currency of the United States as at the time shall be legal tender for payment of public and private debts.  Clearing Organization  means The Depository Trust Company, or, if agreed to by Borrower and Lender, (a) such other Securities Intermediary at which Borrower (or Borrowing Agent) and Lender maintain accounts or (b) Lenders transfer agent for the Common Stock.  Common Stock  means shares of common stock, par value $1.00 per share, of Lender, or any other security into which the Common Stock shall be exchanged or converted as the result of any merger, consolidation, other business combination, reorganization, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy).  Convertible Securities  means (i) up to $150,000,000 aggregate principal amount of 5.125% Convertible Securities due 2011 issued by the Lender or up to $165,000,000 aggregate principal amount of such securities to the extent the option to purchase such additional convertible securities is exercised in full as set forth in the Underwriting Agreement (as defined in Section 21) (Option 2011) and (ii) up to $230,000,000 aggregate principal amount of 6.75% convertible securities due 2012 issued by the Lender or up to $255,000,000 aggregate principal amount of such securities to the extent the option to purchase such additional convertible securities is exercised in full as set forth in the Underwriting Agreement (Option 2012).  Delivery Time  shall mean 9:30 a.m. in the jurisdiction of the Clearing Organization, or such other time on a Business Day by which a transfer of Loaned Shares must be made by Borrower or Lender to the other, as shall be determined in accordance with market practice.  Exchange Act  means the Securities Exchange Act of 1934, as amended.  Facility Termination Date  has the meaning assigned to such term in Section 4(b).  Lenders Designated Account  means the account of American Stock Transfer at the Depository Trust Company or such other account designated by Lender.  Loan Availability Period  means the period beginning with the date of issuance of the Convertible Securities and ending on the later of (A) the earliest of (i) December 15, 2012, (ii) the date as of which Lender has notified Borrower in writing of its intention to terminate this Agreement at any time after the later of (x) the date on which the entire principal amount of Convertible Securities ceases to be outstanding, and (y) the date on which the entire principal amount of any additional convertible securities of Lender that Lender has in writing consented to permit Borrower to hedge under the Agreement ceases to be outstanding, in each case, whether as a result of conversion, redemption, repurchase, cancellation or otherwise, and (iii) the date on which this Agreement shall terminate in accordance with its terms, and (B) the later of (x) the final settlement date with respect to the final expiration date or final termination date under Warrant Confirmation I and (y) the final settlement date with respect to the final expiration date or final termination date under Warrant Confirmation II.  Loaned Shares  means shares of Common Stock initially transferred to Borrower in a Loan hereunder until such Loan or portion thereof is terminated and a corresponding number of Loaned Shares is transferred to Lender pursuant to this Agreement; provided that in respect of any such share of Common Stock initially transferred to Borrower by Lender and subsequently transferred by Borrower to another transferee, Loaned Shares means an equivalent number of shares of identical Common Stock. If, as the result of a stock dividend, stock split or reverse stock split, the number of outstanding shares of Common Stock is increased or decreased, then the number of outstanding Loaned Shares shall be proportionately increased or decreased, as the case may be. If any new or different security (or two or more securities) shall be exchanged for the outstanding shares of Common Stock as the result of any reorganization, merger, consolidation, other business combination, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy), such new or different security (or such two or more securities collectively) shall, effective upon such exchange, be deemed to become a Loaned Share in substitution for the former Loaned Share for which such exchange is made and in the same proportion for which such exchange was made. 2  Maximum Number of Shares  means 4,511,595 shares of Common Stock, subject to the following adjustments: (a) If, as the result of a stock dividend, stock split or reverse stock split, the number of outstanding shares of Common Stock is increased or decreased, the Maximum Number of Shares shall, effective as of the payment or delivery date of any such event, be proportionally increased or decreased, as the case may be. (b) If, pursuant to a merger, consolidation, other business combination, reorganization, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy), the Common Stock is exchanged for or converted into cash, securities or other property, the Maximum Number of Shares shall, effective upon such exchange, be adjusted by multiplying the Maximum Number of Shares at such time by the number of securities, the amount of cash or the fair market value of any other property exchanged for one share of Common Stock in such event. (c) Upon the termination of any Loan pursuant to Section 4(a), the Maximum Number of Shares shall be reduced by the number of Loaned Shares surrendered by Borrower to Lender; provided that if the number of Loaned Shares offered and sold by Borrower in any registered public offering under the Securities Act is less than the number of shares of Common Stock constituting the Loan made in connection with such registered public offering (such difference, the  Unsold Amount ), any termination of a Loan in an amount equal to the Unsold Amount with respect to such Loan shall not so reduce the Maximum Number of Shares. (d) If shares of Common Stock have been returned to Lender pursuant to Section 4 at any time or Replacement Shares have been purchased pursuant to Section 10(b) at any time (in each case taking into account any adjustments of the nature described in clauses (a) and (b) above), the Maximum Number of Shares shall be reduced by the number of shares so returned or purchased. (e) Notwithstanding the foregoing, if on December 31, 2007, (i) Option 2011 has not been exercised in full, the Maximum Number of Shares shall be reduced by 164,835 shares of Common Stock and (ii) Option 2012 has not been exercised in full, the Maximum Number of Shares shall be reduced by 264,550 shares of Common Stock. (f) On the final settlement date with respect to the final expiration date of Warrant Confirmation I, (i) the Maximum Number of Shares shall be reduced by 4,511,595 shares of Common Stock if Option 2011 has been exercised in full, and (ii) the Maximum Number of Shares shall be reduced by 4,120,875 shares of Common Stock if Option 2011 has not been exercised in full. (g) If Option 2011 and/or Option 2012 is exercised in part, the Lender and the Borrower shall determine the appropriate adjustment to the Maximum Number of Shares 3 and the date for such adjustment in good faith using commercially reasonable means consistent with the intent of this Agreement.  Price  on any day means, with respect to the Common Stock, a closing price determined by Borrower in good faith using commercially reasonable terms; provided that Borrower shall use commercially reasonable efforts to consult with Lender on such price; and provided further , that in determining the Price, Borrower shall not be required to take into account or be bound by any considerations raised by Lender.  Securities Act  means the Securities Act of 1933, as amended.  Securities Intermediary  means a securities intermediary as defined by Section 8-102(a)(14) of the UCC.  UCC  means the Uniform Commercial Code as in effect in the State of New York on the date hereof and as it may be amended from time to time.  Warrant Confirmation I  means that certain warrant confirmation (2011) between affiliates of the Borrower and the Lender dated December 12, 2007.  Warrant Confirmation II  means that certain warrant confirmation (2012) between affiliates of the Borrower and the Lender dated December 12, 2007. Section 2. Loans of Shares; Transfers of Loaned Shares . (a) Subject to the terms and conditions of this Agreement, Lender hereby agrees to make available for borrowing by Borrower during the Loan Availability Period, at any time and from time to time, shares of Common Stock up to the Maximum Number of Shares. (b) Subject to the terms and conditions of this Agreement, Borrower may, from time to time, by written notice to Lender (a  Borrowing Notice ), which Borrowing Notice shall be in the form of Exhibit A-1 hereto, initiate one or more transactions in which Lender will lend Loaned Shares to Borrower through the issuance by Lender of such Loaned Shares to Borrower (each such issuance and loan, a  Loan ). Each such Loan shall be confirmed by a cross receipt listing the Loaned Shares signed by Lender and Borrower (the  Cross Receipt/Confirmation ), which Cross Receipt/Confirmation shall be in the form of Exhibit A-2 hereto. Such Cross Receipt/Confirmation shall constitute conclusive evidence with respect to the Loan, including the number of shares of Common Stock that are the subject of the Loan to which the Cross Receipt/Confirmation relates. (c) Lender shall transfer Loaned Shares to Borrower at or before the Delivery Time on the date specified in the Borrowing Notice for the commencement of the Loan, which date shall not be earlier than the third Business Day following the receipt by Lender of the Borrowing Notice, except with respect to the first Borrowing Notice delivered hereunder, and unless 4 otherwise agreed to by Lender. Delivery of the Loaned Shares to Borrower shall be made in the manner and to the account set forth under Section 11 below. (d) Notwithstanding anything to the contrary in this Agreement, in no event shall Borrower be entitled to receive, or shall be deemed to receive, any shares of Common Stock if, immediately upon giving effect to such receipt of such shares, Borrower together with any affiliate of Borrower or any other person subject to aggregation with Borrower under Section 13 of the Exchange Act and the rules promulgated thereunder or any group (within the meaning of such Section 13 and rules) of which Borrower is a member (collectively, the  Borrower Group ) would be required to file the statements required by Section 16(a) of the Exchange Act. If any delivery owed to Borrower hereunder is not made, in whole or in part, as a result of this provision, Lenders obligation to make such delivery shall not be extinguished and Lender shall make such delivery as promptly as practicable after, but in no event later than three Business Days after, Borrower gives notice to Lender that such delivery would not result in any member of the Borrower Group being required to file the statements required by such Section 16(a); provided that Lender shall not be required to deliver any Loaned Shares after the Loan Availability Period.
